IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,142



                       EX PARTE JUAN ESCOBAR, JR., Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. F-2008-0423-C IN THE 211th DISTRICT COURT
                          FROM DENTON COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to fifty years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

        The record reflects that counsel failed to timely file a notice of appeal. We find, therefore,

that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of
                                                                                                    2

conviction in Cause No. F-2008-0423-C from the 211th Judicial District Court of Denton County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be calculated

as if the sentence had been imposed on the date on which the mandate of this Court issues. We hold

that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written

notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: April 29, 2009
Do Not Publish